﻿I wish to extend to the President my delegation's sincere congratulations on his unanimous election to his high office in this Assembly. His election not only represents a well-deserved tribute to him personally as a distinguished diplomat with a long association with the United Nations, but also to his country, the United Republic of Tanzania, which in the past has played a significant role in the promotion of the aspirations of the peoples of the third world, and Africa in particular, in the international arena. My delegation is confident that his vast experience in the work of the United Nations will provide him with clear insight and guidance in the proceedings of this important session of the General Assembly. We pledge to the President our full co-operation in making our deliberations a success.
205.	I also wish to express our deep appreciation to the President's predecessor, Mr. Indalecio Lievano of Colombia, who presided over the thirty-third session, for the efficient and dedicated manner in which he conducted the work of the General Assembly, which won him our admiration and great support.
206.	I also take this opportunity to extend to Mr. Kurt Waldheim, the Secretary-General, our sincere gratitude for his unremitting efforts to promote peace and international understanding and to thank him for his most comprehensive report in which he evaluated the work of the Organization giving us the guidelines and the hopes for a better accomplishment of the objectives and the ideals of this Organization, and the realization of a better life, based on justice and freedom for the millions of people who are plagued by poverty, hunger, disease, aggression, oppression and subjugation.
207.	My delegation is extremely happy to see our Organization grow every year, enabling us to achieve our objective of the much desired universality of our community. We are particularly pleased this year to welcome to our midst Saint Lucia, a small country like ours, which has determined to come forward and share the responsibility for world peace and justice in accordance with its means, and to express the will of an independent nation contributing to the progress of mankind as a whole.
208.	While focusing our attention on the issues and problems included in the agenda of this session, we are conscious of the grim background of increasing political and economic tension in the present world, which could have negative effects and might even frustrate our unceasing efforts to formulate the process of establishing a new pattern of international relations based on friendship, mutual respect and peaceful coexistence, and a more equitable infrastructure for international co-operation. In this context it is heartening for us to see that, despite severe constraints, sustained and determined efforts are being made to respond to the aspirations and hopes for the establishment of a new international economic order.
209.	My delegation is confident that this Organization, with its lofty objectives which no one can dispute, will be able to stand up firmly and victoriously to the challenges that mankind faces today, as it has done before. We remain more than ever convinced that this great Organization will continue to justify the hopes and expectations of mankind for peace, security, progress and prosperity, even though all forms of colonialism, imperialism and racial discrimination are putting up a fierce struggle before their death. We are confident that this great community of nations of the world can and will uphold the great principles enshrined in the United Nations Charter. For our part, in all humility, we pledge our support to all efforts aimed at achieving the noble objectives of this Assembly.
210.	Maldives continues to be guided by the policy of non-alignment and has always endeavoured humbly to contribute its modest share in order to strengthen the unity and character of the non-aligned movement in a sincere desire for international peace, friendship and co-operation. We fully support the concept of establishing zones of peace in different parts of the world, trusting—and convinced—that such achievements will constitute a major contribution to the consolidation and preservation of global peace and security.
211.	Turning to our region of the world, I confirm our full endorsement of the proposal to transform the Indian Ocean into a zone of peace, not only because of our strong opposition to the existence in our part of the world of foreign military bases and facilities—or to a foreign military presence in the context of great-Power rivalry—but also because of our awareness of increasing tension there. This situation forces us to divert our attention to, and exhaust our energy and resources on, progressively greater security measures, while the promotion of the welfare of our people most urgently requires our unimpaired efforts and every available resource.
212.	We welcome the outcome of the Meeting of the Littoral and Hinterland States of the Indian Ocean, held at Headquarters from 2 to 13 July, and we look forward with great hope to a United Nations conference on the establishment of a zone of peace in the Indian Ocean. In this connexion, we appeal to the major Powers of the world to co-operate sincerely with the littoral and hinterland States, so that our peoples' aspirations to peace, stability and progress may be realized.
213.	We firmly support the initiatives and efforts sponsored by the United Nations seeking to bring about world disarmament. We remain convinced that disarmament can never be a reality until the production and sale of all conventional weapons are brought under control.
214.	As a small and unarmed country, we always look forward with hope and confidence to a positive and favourable outcome of the disarmament negotiations at various levels. We were greatly encouraged to see the birth and maturity of a second treaty on the limitation of strategic arms between the United States and the Soviet Union. Although we share the view of many others in this Assembly that the second SALT Treaty has not solved the problem of the reduction of nuclear arsenals and of the development of more destructive weapons to the extent desired, we feel that it is a positive step towards the realization of the cherished hope of the entire human race. We fervently trust that this step will pave the way to the achievement of eventual genuine disarmament.
215.	We in Maldives are very distressed at the turn of events in the Middle East. We find that the aggressor, backed by international Zionism, flagrantly and persistently refuses to bow to the demands of justice and human values. Instead of finding a solution to the grave dilemma of a people who have been subjected to untold misery, humiliation, expulsion from their homeland and extermination, and instead of finding a solution to a situation created by aggression and occupation by force, we find that the atrocities and the inhuman treatment of the people of Palestine are being continued by the Israelis, and that the lands illegally occupied by force are being destroyed and distributed among the population of the invader. This great international community condemns those atrocities and aggression and deplores the occupation. While we in the United Nations adopt resolutions expressing the feelings and decisions of this community, the situation deteriorates further by reasons of the encouragement given the Israelis under the provisions of the Camp David agreements, which in the first instance appeared to be a bold initiative to find a lasting solution to the Middle East problem. But because the framework of peace envisaged by that approach did not contain a solution to the heart of the problem, namely, the attainment of the inalienable rights of the Palestinian people, including their right to self-determination and to the establishment of a sovereign Palestinian State, as expressed clearly by the Palestinians themselves and by the vast majority of the international community, the Camp David agreements have turned out to be not only an abortive act, but also a source of serious damage to the cause of justice, freedom and international peace, contrary to the notion entertained by its optimistic advocates. 
216.	Israel's practices clearly show that it is bent on territorial expansion and not interested in peace. This has been demonstrated clearly by the Israelis' recent activities in establishing new settlements in the occupied territories and their persistent refusal to accommodate a comprehensive solution through the denial of the rights of the Palestinian people, the legitimate owners of the land.
217.	We all agree that the settlement of the Middle East question cannot be achieved through resolutions which do not embody a settlement of the problem of the Palestinian people. Nor could it be achieved through any partial solutions which meet the interest of only an individual country or the views of a particular group of people. We are convinced that peace, security and stability will not be attained in the Middle East or, in fact, even in the whole world unless there is a just and comprehensive solution of the Palestinian problem which ensures the recognition of the inalienable rights of the Palestinian people, including the right to establish a State of their own on their national soil. Any deliberations aimed at the fulfilment of this objective must be conducted in consultation with, and involving fully, the Palestinian people themselves, represented by the PLO, which we all recognize as their legitimate and authentic representatives. We also reiterate that any settlement that does not lead to the restoration of Jerusalem to Arab sovereignty, in the custody of the Moslem world as it always has been, is totally unacceptable. The question of Jerusalem is for many of us here more than a question of a part of the occupied territories; it is also one of historical facts, prestige and security for the believers and worshippers of three great religions. The solution itself should be a comprehensive one in the sense that it should lead to the complete withdrawal of the Israeli forces from all Arab lands, the return of Jerusalem to Arab custody and the fulfilment of the inalienable rights of the Palestinian people to self-determination.
218.	We fully endorse and support the resolutions adopted by the United Nations on the question of the Middle East, which are truly an expression of world opinion. We also endorse what has been declared by the Heads of State of the non-aligned countries in their recent Conference in Havana and join the other countries in the third world in rejecting all attempts being made to jeopardize the deliberations of this international community for the purpose of finding a lasting solution to this great problem.
219.	Over the past few months South-East Asia has been in the limelight as a tragically troubled area of the world. I do not believe that it is necessary for me to go into the details of this unfortunate situation. However, my delegation views it with serious concern, for we believe in absolute freedom for the people of any country to decide and resolve their own political issues without any foreign military intervention. We must recognize the principle of respect for the independence of all the States in any region and the sovereign rights of all States to define their national policies. States must be left alone to solve their own problems in accordance with their aspirations and national interests.
220.	Resort to military intervention by one country in the affairs of another inevitably increases international tension, endangers the security and the independence of the peoples of the region, and carries with it the added grave danger of impairing international peace and security. Such interference makes it impossible to build a strong and vibrant region whose States and their Governments can devote their efforts to the economic development of their respective peoples. We cannot condone the imposition of foreign will on any sovereign State by military intervention. And we must not allow such situations of the violation of the principles of non-intervention in the internal affairs of other States to become precedents in this great Organization.
221.	We believe that one of the most pressing issues on which we should have consultations and reach agreement is the elimination of the remnants of colonialism, particularly in Africa. I do not intend to repeat at length the details that have already been stated here by the representatives of so many peace-loving nations on the subject of southern Africa. But it is evident that the question of southern Africa remains one of the most serious issues which the world community has faced up to now. It constitutes a challenge by a minority regime with a record of continued open and flagrant violations of all human values by subjecting the majority of the South African people to untold forms of humiliation, repression, torture and even murder. The situation is a continuation of colonial interests and racist ambitions. We wish to reiterate our continued support of all measures to eliminate all forms of racial discrimination and oppression and we shall continue to abide by the universally accepted measures of sanctions against the racist minority regimes of southern Africa.
222.	In observing the International Anti-Apartheid Year Maldives joins those who struggle to eliminate the scourge of apartheid, a crime against humanity and a defiance of the conscience- and dignity of mankind. We express our opposition to all policies of apartheid and to the continuation of all forms of colonialism.
223.	Namibia is a characteristic example of injustice which remains resistant to the human conscience and the demands of the civilized world. The case itself stands as a symbol of the failure of the collective will of our community to apply adequate measures for the implementation of what we resolve and to act with more determination against the regimes which pursue the policies of racism and apartheid. Maldives will continue its consistent support for the just struggle of the Namibian people under the leadership of their national liberation movement, SWAPO, until total liberation and the independence of Namibia as a whole is achieved. In this respect I wish to reiterate our opposition to and condemnation of South Africa's efforts to annex Walvis Bay in clear violation of international law, the Charter of the United Nations and, particularly, Security Council resolution 385 (1976). We also stand in solidarity with the people of Zimbabwe and with the leaders of the Patriotic Front in their struggle for genuine majority rule and true independence. The recent developments regarding the issue of Zimbabwe both at the Meeting of Heads of Government of Commonwealth Countries in Lusaka and the Rhodesia Constitutional Conference in London have strengthened our hopes that the prospects for a negotiated peaceful solution of the problem have not yet been exhausted.
224.	Maldives, whose main industry is fishing, is relieved to note that the Third United Nations Conference on the Law of the Sea approved, during its last summer session, a programme of work which provides for the adoption of a new and comprehensive convention on the law of the sea next year. My delegation wishes to express its appreciation for that significant decision. Such a convention will enable us to initiate the exploitation of deep-sea resources. We hope that the ninth session, which is scheduled for next year here in New York, will complete the negotiations, despite the fact that the eighth session did not achieve its goal of finalizing a formal text.
225.	As we focus our attention on a new development decade, it is essential that we have a clear perception of the great disparities that exist between the so-called developed and the developing countries. The economically advanced countries have a very apparent stranglehold on the resources of the world; and, unless some meaningful results emerge from the North-South dialogue, it will not be possible for us to evolve a viable and dependable infrastructure on which to base our hopes for a new system of world economy. The developments of the past few years have shown us very clearly that the protectionism and monopoly exercised by the developed countries will not assist anyone to find a solution to the profound crisis of the international economic system that we face today. This instability results in the building up of political tensions throughout the world, often leading to catastrophic results.
226.	In spite of sustained efforts in the various forums of the United Nations to evolve structural changes in the world economic order during the past several years, it is most disheartening to see that no real progress has been achieved. That is due, mainly, to alack of political will on the part of some of the most developed and advanced countries of the world. It is in the face of such critical and adverse developments that we now have to seek new initiatives and approaches in order to achieve solid and practical results, aimed at long-term solutions of common interest, in the relentless endeavours for the establishment of the basic infrastructure of the new international economic order.
227.	In this connexion, we must all bear in mind that the world economy today does not provide for economically independent units, either on a regional or on a global basis. The world has become extremely interdependent. Thus, if the developing countries are ever to succeed in their search for a more equitable economic system, those countries that are most developed industrially and technologically, and thus possess the greatest economic and financial potentials, must demonstrate more positively their willingness to co-operate with the developing countries.
228.	We sincerely feel that the decision of the Group of 77 to initiate sustained negotiations on international co-operation for development at the special session of the General Assembly in 1980 is a novel and bold initiative in an effort to overcome the present stalemate in the North-South dialogue.
229.	While we are in the process of formulating new ideas, plans and strategies towards a new global system of economic relations, I feel I should mention for the record that the situation, particularly in the least developed countries, needs special consideration by virtue of the fact that there is an extreme dearth of natural resources to exploit. I have no doubt that the situation in the least developed countries is receiving due attention from the appropriate organs both in this Organization and in other international forums.
230. In conclusion, I should like to reaffirm our faith and trust in this Organization as the most effective instrument for the peace, progress and prosperity of mankind. For this reason my country is determined to enhance the scope of its modest contributions and cooperation in the work of the United Nations.
231. Quite undeniably, we are bound by constraints. However, our aspirations encourage us to make renewed efforts in our search for greater means to extend more support to the efforts of the United Nations in its search for a more peaceful, more just and better world for the generations to come. We are determined to do this because we believe that the effectiveness and the strength of the United Nations as a universal instrument to better the prospect of man lie in the extent of the sincerity of every one of its Members and their devotion to the noble principles and objectives enshrined in its Charter.